The appeal was at a former day dismissed because of a defective appeal bond. This has been corrected and the appeal will be reinstated and the case now considered on its merits.
Appellant was convicted of unlawfully transporting intoxicating liquor, his punishment being assessed at three years confinement in the penitentiary.
The indictment alleges the offense to have been committed on the 24th day of August, 1921. The proof shows the transaction out of which this prosecution grew to have occurred on that date, which it will be observed was before the amendment of the Thirty-seventh Legislature, (1st and 2d C.S., page 233) became operative, the amendment not going into effect until the 15th day of November, 1921. The case was tried at the December term of court, 1921. Practically all the State's evidence is from the witness Paul Payne. He testified that upon the date in question at Breckenridge in Stephens County appellant inquired of witness if he knew of anyone going to Albany in Shackelford County, and was informed that witness was going; that after appellant got in witness's car they went by appellant's house and there, with the help of witness, appellant brought out and placed in the truck a five-gallon milk can full of whisky; that on the way to *Page 335 
Albany it was agreed that witness, — being better acquainted with parties in Albany who might desire to purchase whisky than appellant, — would sell it and the proceeds be divided, which was done. Upon this testimony the conviction in this case rests. Payne had himself been indicted for transportation of the whisky; had been convicted and a suspended sentence recommended. In the amended law of the Thirty-seventh Legislature (1st and 2d C.S., page 233) in Section 2c it is provided "upon a trial for a violation of any of the provisions of this chapter, the purchases, transporter, or possessor of any of the liquors prohibited shall not be held in law or in fact an accomplice when a witness in any such trial." The trial judge incorporated the provision just quoted in his charge and declined a special requested charge on the subject of accomplice testimony. It is not necessary in the disposition of this case to construe Section 2c above quoted, but is only necessary to advert to the fact that if it changed the rule of evidence with reference to an accomplice witness it did not apply in the trial of the instant case because it related to a transaction occurring prior to the time the amendment took effect. Whatever may be the effect of the amendment in question it was an "expost facto" law affecting appellant's rights, because the witness Payne was an accomplice both in law and fact under the law at the date of the commission of the offense. The conviction can not be sustained. Plachy v. State, 91 Tex.Crim. Rep., 239 S.W. Rep., 979; Phillips v. State, 92 Tex.Crim. Rep., 244 S.W. Rep., 146 are direct authority.
The judgment of the trial court must be reversed and the cause remanded.
Reversed and remanded.